Citation Nr: 1829032	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel







INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army Reserves from April 1986 to August 1986, and apparently had additional periods ACDUTRA and inactive duty training (INACDUTRA) in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant alleges that her left hip disability is related to an injury sustained on ACDUTRA (for basic training), and also apparently that it was aggravated by injury on INACDUTRA.  The current record does not includes verification of the appellant's periods of ACDUTRA and INACDUTRA, and that is a preliminary matter that must be resolved.  Compensation is only payable for disability due to disease or injury in line of duty (to include on ACDUTRA) or due to Injury sustained on INACDUTRA.  The appellant appears to be alleging that a hip disability arose from a documented muscle injury she sustained during basic training and that it was aggravated by injury during a subsequent period of ACDUTRA or INACDUTRA.  

The appellant has indicated that she has received ongoing treatment for her left hip disability; her VA medical records in the claims file have not been updated since June 2017, and those available show ongoing treatment for the left hip.  

A February 2006 service treatment record (STR) notes that the appellant was seen for left hip pain and a history of left hip bursitis.  The treating physician stated, "I believe it is related to a pulled muscle that she had in the past."  On July 2013 VA examination the diagnoses were left hip strain and enthesopathy of the left hip.  The examiner opined that it was less likely than not that the appellant's left hip disability was the result of the pulled muscle in service.  However, that opinion was based on an incomplete record, and is conclusory (contains insufficient rationale).   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the appellant to identify all periods of ACDUTRA during which she alleges her claimed hip disability was incurred or aggravated, and any period of INACDUTRA during which an injury aggravating a left hip disability is alleged to have occurred.  She should also be asked to identify all providers of evaluations or treatment she has received for left hip disability (records of which are not already in the file) and to provide the authorizations necessary for VA to secure records from any such private providers.  

2.  The AOJ should secure Service Department verification of all periods of ACDUTRA and INACDUTRA identified by the appellant.  

The AOJ should also secure for the record complete clinical records (any not already associated with the record) of the evaluations and treatment for left hip disability from all providers the appellant identifies, to specifically include updated (from June 2017 to the present) records of all pertinent VA treatment.

3.  The AOJ should then arrange for an orthopedic examination of the appellant to ascertain the nature and likely etiology of her left hip disability.  The examiner should be advised of the appellant's qualifying periods of service (verified periods of ACDUTRA and INACDUTRA)  On review of the record and interview/examination of the appellant the examiner should:

(a)  Identify (by diagnosis) each left hip disability found (or shown by the record during the pendency of the instant claim).

(b)  Identify the likely etiology for each left hip disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the it was incurred or aggravated during a verified period of ACDUTRA or aggravated by injury during a verified period of INACDUTRA? 

The examiner must explain the rationale for all opinions.  
The rationale should include comment on (i) the appellant's 1986 STRs showing a pulled left thigh muscle and (ii) the February 2006 STR attributing the left hip greater trochanteric bursitis then diagnosed to a pulled muscle in the service.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

